                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GLORIA DAVIS,                                       Case No. 19-cv-05866-HSG
                                   8                    Plaintiff,                           ORDER TO SHOW CAUSE
                                   9             v.

                                  10     KAISER FOUNDATION HOSPITALS,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Gloria Davis filed this employment discrimination action on September 20, 2019.

                                  14   See Dkt. No. 1. The Court set a case management conference on January 14, 2020, at 2:00 p.m.

                                  15   See Dkt. No. 7. However, Plaintiff did not appear at the hearing, and Defendants have not yet

                                  16   appeared in this case. See Dkt. No. 11.

                                  17          During the case management conference, the Court intended to discuss with Plaintiff

                                  18   whether Defendants have been properly served. Federal Rule of Civil Procedure 4(m) provides
                                  19   that if a defendant is not served within 90 days after the complaint is filed, the Court, on its own

                                  20   after notice to the plaintiff, “must dismiss the action without prejudice,” or order that service be

                                  21   made within a specified time. Fed. R. Civ. P. 4(m). There is nothing on the docket to indicate that

                                  22   Defendants were properly served. To the contrary, the Proof of Service that Plaintiff filed with her

                                  23   “Amendment to Complaint” suggests that Plaintiff has not served any of the individual Defendants

                                  24   and did not serve the agents for service of process for Defendants Kaiser Foundation Hospitals and

                                  25   SEIU UHW Union. See Dkt. No. 10 at 3.

                                  26          In filing this action, Plaintiff assumed the responsibility of serving the parties, appearing at
                                  27   all hearings, and prosecuting her case. Accordingly, Plaintiff is ORDERED TO SHOW CAUSE

                                  28   why this case should not be dismissed without prejudice for failure to prosecute. Plaintiff shall
                                   1   file a statement of no more than two pages by February 14, 2020.

                                   2          Plaintiff is encouraged to seek assistance at the Legal Help Center, which provides free

                                   3   information and limited-scope legal assistance to pro se litigants. More information about the

                                   4   Legal Help Center is provided at http://www.cand.uscourts.gov/legal-help. Appointments may be

                                   5   scheduled either over the phone at (415) 782-8982 or by email at

                                   6   federalprobonoproject@sfbar.org.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 1/16/2020

                                   9                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  10                                                  United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
